Opinion filed September 19, 2019




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-19-00216-CR
                                  __________

               STANLEY WAYNE WEST, SR., Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 91st District Court
                           Eastland County, Texas
                         Trial Court Cause No. 22960


                     MEMORANDUM OPINION
       Appellant, Stanley Wayne West, Sr., has filed in this court a motion to
dismiss his appeal. Appellant indicates that he no longer desires to pursue an appeal,
and he requests that this appeal be dismissed. The motion to dismiss is signed by
both Appellant and Appellant’s counsel in compliance with Texas Rule of Appellate
Procedure 42.2.
        The motion to dismiss is granted, and the appeal is dismissed.


                                                                   PER CURIAM


September 19, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Stretcher, J.,
and Wright, S.C.J.1

Bailey, C.J., and Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2